818 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ardie LIGHTNER, Petitioner-Appellant,v.Arthur TATE, Jr., Respondent-Appellee.
No. 86-3631.
United States Court of Appeals, Sixth Circuit.
May 18, 1987.

Before KEITH, KENNEDY and NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
This pro se petitioner appeals an order of the district court which denied his 28 U.S.C. Sec. 2254 petition.


3
It is ORDERED that the district court's judgment be affirmed for the reasons stated in the district court's opinion.  Rule 9(b)(5), Rules of the Sixth Circuit.